     Case 21-90281          Doc 19       Filed 05/19/21 Entered 05/19/21 08:23:16                   Desc Domestic
                                          Support Oblig Ntc Page 1 of 1
Form domsup

                                     UNITED STATES BANKRUPTCY COURT

                                                 Central District of Illinois
                                                   203 U.S. Courthouse
                                                    201 S. Vine Street
                                                    Urbana, IL 61802

In Re: Karen Jones                                             Case No.: 21−90281
Debtor
                                                               Chapter: 13

                     Notice Requiring Domestic Support Obligation Certification
                                       (Required to Obtain A Discharge)
Notice is hereby provided:

    The schedules you have filed indicate no domestic support obligations. During the pendency of this
    bankruptcy case, any domestic support obligations that become due under any order of a court or
    administrative agency or under any statute must be disclosed to the court.
    Pursuant to 11 U.S.C. 1328, a debtor who is required to pay a domestic support obligation must
    certify, upon completion of plan payments, that all amounts due under any order of a court or
    administrative agency or under any statute have been paid. Failure to file this certification could result
    in a denial or revocation of discharge.

    The schedules you have filed indicate domestic support obligations. Pursuant to 11 U.S.C. 1328, a
    debtor who is required to pay a domestic support obligation must certify, upon completion of plan
    payments, that all amounts due under any order of a court or administrative agency or under any
    statute have been paid.


The Certification of Domestic Support Obligations is an Official form found on the court's webpage, at
www.ilcb.uscourts.gov. Go to Forms>National Forms.

Do not file the Certification of Domestic Support Obligations until completion of plan payments.

The attorney for the debtor will be expected to file the Certification of Domestic Support Obligations, serve a copy on
parties in interest, and file a certificate of service. It will be assumed that this duty is included within the fee disclosed
at the inception of the case.

The court will not grant a discharge if the debtor(s) required to pay a domestic support obligation during the
pendency of the case fail to file the required Certification.



Dated: 5/19/21


                                                                /S/ Adrienne D. Atkins
                                                               Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
